          Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                             CRIM. NO. 3:18CR135(JCH)

                     v.

ALAN ZALESKI                                         March 12, 2019

                 GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       The United States respectfully submits this memorandum for the sentencing of the

defendant Alan Zaleski currently scheduled for March 27, 2019.

I.     INTRODUCTION AND BACKGROUND

       On June 27, 2018, the defendant pled guilty to making a false statement, in violation of 18

U.S.C. ' 1001.

II.    FACTS AND CIRCUMSTANCES OF DEFENDANTS= CONDUCT

       The defendant faces 5 years’ imprisonment, three years of supervised release, a fine, and a

$100 special assessment.    As set forth in the presentence report (“PSR”), the U.S. Probation

Office has concluded that the defendant’s total offense level is 6 and his imprisonment range is 0

to 6 months. Finally, the government agrees with the offense conduct outlined in paragraphs 8-

27 of the PSR.

III. Discussion

       A. Determining an Appropriate Sentence Post-Booker

       Although the Sentencing Guidelines are no longer mandatory, they must be considered

by the Court along with the other factors listed in 18 U.S.C. ' 3553(a). United States v. Booker,

543 U.S. 220, 260-61 (2005); United States v. Crosby, 397 F.3d 103, 110 (2d Cir. 2005); Gall v.

United States, 552 U.S. 38, 50 n.6 (2007)(Adistrict courts must begin their analysis with the
          Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 2 of 6



Guidelines and remain cognizant of them throughout the sentencing process@). Ultimately, a

district court=s sentence is reviewed for reasonableness. Booker, 543 U.S. at 260-61; Crosby, 397

F.3d at 114-15. Reasonableness is a flexible concept and district courts are given latitude in their

exercise of discretion to fashion an appropriate sentence, even a non-Guidelines sentence. See

United States v. Jones, 460 F.3d 191 (2d Cir. 2006).

       The Second Circuit has instructed district judges to consider the Guidelines Afaithfully@

when sentencing. Crosby, 397 F.3d at 114. The fact that the Sentencing Guidelines are no

longer mandatory does not reduce them to Aa body of casual advice, to be consulted or

overlooked at the whim of a sentencing judge.@ Crosby, 397 F.3d at 113. Because the Guidelines

are Athe product of careful study based on extensive empirical evidence derived from the review

of thousands of individual sentencing decisions,@ Gall, 552 U.S. at 46, district courts must treat

the Guidelines as the Astarting point and the initial benchmark@ in sentencing proceedings. Id. at

49; Kimbrough v. United States, 552 U.S. 85, 107 (2007). The Second Circuit has Arecognize[d]

that in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within

the broad range of sentences that would be reasonable in the particular circumstances.@ United

States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006); see also Kimbrough, 552 U.S. at 89 (AWe

have accordingly recognized that, in the ordinary case, the Commission=s recommendation of a

sentencing range will >reflect a rough approximation of sentences that might achieve ' 3553(a)=s

objectives.=@) (quoting Rita v. United States, 551 U.S. 338, 350 (2007)).

       In this case, the sentence should reflect the considered judgment of the Sentencing

Commission, Aan expert agency whose statutory charge mirrors the ' 3553(a) factors that the

district courts are required to consider,@ United States v. Rattoballi, 452 F.3d 127, 133 (2d Cir.


                                                2
            Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 3 of 6



2006), and is Abased on extensive empirical evidence derived from the review of thousands of

individual sentencing decisions.@ Gall, 552 U.S. at 46.

       B.      The Section 3553 Factors

       Under 18 U.S.C. ' 3553(a), the sentencing Acourt shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2) of this

subsection.@     The statute then provides that A[t]he court, in determining the particular sentence

to be imposed, shall consider:@

       (1)       the nature and circumstances of the offense and the history and
                 characteristics of the defendant;

       (2)       the need for the sentence imposedC

                 (A)     to reflect the seriousness of the offense, to promote respect
                         for the law, and to provide just punishment for the offense;

                 (B)     to afford adequate deterrence to criminal conduct;

                 (C)     to protect the public from further crimes of the defendant;
                         and

                 (D)     to provide the defendant with needed educational or vocational
                         training, medical care, or other correctional treatment in the most
                         effective manner;

       (3)               the kinds of sentences available;

       (4)               the kinds of sentence and the sentencing range established [in the
                         Sentencing Guidelines];

       (5)               any pertinent policy statement [issued by the Sentencing
                         Commission];

       (6)               the need to avoid unwarranted sentence disparities among
                         defendants with similar records who have been found guilty of
                         similar conduct; and

                                                  3
              Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 4 of 6




         (7)             the need to provide restitution to any victims of the offense.

18 U.S.C. ' 3553(a).

         The defendant=s criminal conduct in this matter involves a very serious offense, which

weighed in view of the factors set forth in ' 3553(a), support a sentence commensurate with the

criminal conduct. See 18 U.S.C. ' 3553(a)(4) (Court shall consider the sentence applicable

under the Guidelines).

         1.    The Nature and Circumstances of the Offense

         By engaging in the criminal conduct in this matter, the defendant committed a very serious

crime.    As the Court is well aware, the conduct engaged in by the defendant undermined the Court

and U.S. Probation office. As such, the defendant’s conduct is extremely serious.

         2.    The Defendant=s History and Characteristics

         As the PSR states, the defendant had a stable and positive childhood and he is in relatively

good physical and mental health.       Notably, the PSR distinguishes him from many individuals

who appear before this Court and this should be factored into an appropriate sentence for the

defendant.

         3.    The Sentence Must Promote Respect for the Law

         The sentence in this case must reflect the seriousness of the offense, promote public respect

for the law, and demonstrate that as a society we treat very seriously crimes involving making false

statements to the Court. Thus, the sentence should rebut the commonly expressed sentiment that it

is acceptable to engage in such conduct without any real consequences including a sentence of

imprisonment.



                                                  4
            Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 5 of 6



       4.    The Court Should Consider General Deterrence

       One of the factors the Court must consider in imposing sentence is the need for the sentence

to Aafford adequate deterrence to criminal conduct.@       18 U.S.C. ' 3553(a)(2)(B).      General

deterrence is an especially important goal in sentencing for criminal fraud offenses, because they

can be used as a way to deter other similarly situated people from engaging in similar conduct.

       In addition, the criminal conduct involved making false statements to the Court and U.S.

Probation office.   Consequently, the sentence needs to serve as a general deterrence to others who

may choose to ignore the law by placing their goals ahead of their legal obligations. Such a

sentence will further send a message to those who are being supervised by the Court and Probation

or who are contemplating doing the same, that there will be substantial punishment for engaging

in such conduct. A sentence that does not account for general deterrence sends the wrong

message.     As such, the sentence in this case should deter like-minded individuals and send a

strong message that such criminal activity and flagrant disregard of the law will not be tolerated

by this Court. See 18 U.S.C. ' 3553(a)(2)(B).




                                                5
            Case 3:18-cr-00135-JCH Document 52 Filed 03/14/19 Page 6 of 6



       V.      CONCLUSION

       The Government respectfully requests that the Court impose a sentence consistent with the

factors outline in section 3553(a).

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/ Douglas P. Morabito

                                              DOUGLAS P. MORABITO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. CT20962
                                              157 Church Street; 23rd Floor
                                              New Haven, Connecticut 06510
                                              (203) 821-3810
                                              Douglas.morabito@usdoj.gov



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 14, 2019 a copy of the foregoing Government=s
Sentencing Memorandum was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court=s electronic filing system or by mail to anyone unable to accept electronic filing as indicated
on the Notice of Electronic Filing. Parties may access this filing through the Court=s CM/ECF
System.


                                      /s/ Douglas P. Morabito

                                      DOUGLAS P. MORABITO
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar Number: CT20962
                                      157 Church Street, 23rd Floor
                                      New Haven, CT 06510
                                      (203) 821-3700




                                                6
